1
2
3
4
5
6
7
8
                            UNITED STATES DISTRICT COURT
9
                            CENTRAL DISTRICT OF CALIFORNIA
10
11   TIMMY MAX C.,                           )     CASE NO. EDCV 20-1484-AGR
                                             )
12                           Plaintiff,      )
                                             )     JUDGMENT
13               vs.                         )
                                             )
14   KILOLO KIJAKAZI, Acting                 )
     Commissioner of Social Security,        )
15                                           )
                             Defendant.      )
16                                           )
17
18               IT IS HEREBY ADJUDGED that the decision of the Commissioner is
19   reversed for the period beginning March 1, 2019 and the matter is remanded for
20   further proceedings consistent with the Memorandum Opinion and Order.
21
22
23   DATED: July 14, 2021
                                                    ALICIA G. ROSENBERG
24                                               United States Magistrate Judge
25
26
27
28
